Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 5-6, 15-16, and 18-23 are rejected under 35 USC 103(a) as being unpatentable over Mann et al. (WO 2007/093814, c.f. Applicant provided document filed 11/21/17 in the file wrapper for English translation). 

     As to claim 5, Mann et al. teaches a method for generating and detecting (see fig.1) centimeter, submillimeter or millimeter electromagnetic waves (see claim 33, pg.1 lines 3-15, pg. 11 lines 25-35), comprising the use of a single electronic device (fig.1: 100) as generation source and as detector of the waves emitted from the source (pg. 2 lines 37 – pg.3 line 2) comprising at least one adjustable-frequency AC power source equipped with an antenna (see fig.1: 125, 145, 115; also see pg.20 lines 18-21) and comprising multiple ports linked with antenna and two adjustable-frequency AC power sources with current mirrors (see fig.8: 125 is adjustable AC power source with mirror).
     Mann further teaches that the single device comprises an antenna to emit waves and receive reflections of waves emitted by antenna, the reflections received by antenna being detected by the single electronic device (fig.1:100 is a device that emits the waves and receive reflections of the waves wherein the reflections are detected by said device 100. Device 100 is considered a “single electronic device” in the same way applicant’s invention is also considered “a single electronic device” even though applicant’s invention appears to actually comprises multiple devices within a package, e.g. c.f. applicant’s figures 3-12. Insofar as multiple devices within a package is considered a “single electronic device,” it is noted that Mann is also a “single electronic device.”).
     Mann further teaches comprising a bias tee linked between the antenna and a current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see, fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a low-impedance device for the benefit of addressing short cable run applications.        As to claim 6, Mann et al. teaches a method for generating and detecting (see fig.1) centimeter, submillimeter or millimeter electromagnetic waves (see claim 33, pg.1 lines 3-15, pg. 11 lines 25-35), comprising the use of a single electronic device (fig.1: 100) as generation source and as detector of the waves emitted from the source (pg. 2 lines 37 – pg.3 line 2) comprising at least one adjustable-frequency AC power source equipped with an antenna (see fig.1: 125, 145, 115; also see pg.20 lines 18-21) and comprising multiple ports linked with antenna and two adjustable-frequency AC power sources with current mirrors (see fig.8: 125 is adjustable AC power source with mirror).
     Mann further teaches that the single device comprises an antenna to emit waves and receive reflections of waves emitted by antenna, the reflections received by antenna being detected by the single electronic device (fig.1:100 is a device that emits the waves and receive reflections of the waves wherein the reflections are detected by said device 100. Device 100 is considered a “single electronic device” in the same way applicant’s invention is also considered “a single electronic device” even though applicant’s invention appears to actually comprises multiple devices within a package, e.g. c.f. applicant’s figures 3-12. Insofar as multiple devices within a package is considered a “single electronic device,” it is noted that Mann is also a “single electronic device.”).
     Mann further teaches comprising a bias tee linked between the antenna and a current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see, fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a low-impedance device for the benefit of addressing short cable run applications.      Mann also teaches comprising a bias tee linked between the antenna and a current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a high-impedance device for the benefit of addressing long cable run applications.
     As to claim 15 and 21, Mann teaches the use of the method as claimed in claim 5 and 20 for imaging (esp. c.f. pg.5 lines 25-35 of primary reference Mann detailing the imaging system).     As to claim 16 and 22, Mann teaches the use of the method as claimed in claim 5 and 20 for near-field imaging (as the wavelength of Mann is centimeter, millimeter, or submillimeter EM waves, it is considered to be near-field, e.g. c.f. claim 33, pg.1 lines 3-15, pg. 11 lines 25-35; further c.f. pg.5 lines 25-35 detailing the imaging system).
     As to claim 18 and 23, Mann teaches the use of the method as claimed in claim 5 and 20 for generating and detecting terahertz electromagnetic waves (esp. c.f. primary reference Mann, claim 34).

     As to claim 19, cited art teaches the system as claimed in claim 5, comprising two adjustable-frequency AC power sources with current mirrors (see fig.8 of Mann: 125 is adjustable AC power source with mirror).

     As to claim 20, the cited art teaches claim 5 method wherein the single device used to generate waves and detect reflections of waves (see claim 5 rejection above and also N.B., esp. c.f. [0010] of Mann, which teaches a single transceiver integrated circuit. A transceiver is a device that consists of transmitter/receiver in a single module, i.e. using an antenna, a transceiver can both transmit and receive waves. Gresham goes on to teach that one may use a single transceiver IC. Please N.B., it is implicit that this IC also detects the waves emitted from within because the transceiver emits and receives the reflections, i.e. the single electronic device emits the waves and receives the reflections of the waves). 

	     Claims 7-8 are rejected under 35 USC 103(a) as being unpatentable over Mann, of record, and further in view of Sherry et al. US 2014/0151561. 
     As to claim 7, Mann et al. teaches a method for generating and detecting (see fig.1) centimeter, submillimeter or millimeter electromagnetic waves (see claim 33, pg.1 lines 3-15, pg. 11 lines 25-35), comprising the use of a single electronic device (fig.1: 100) as generation source and as detector of the waves emitted from the source (pg. 2 lines 37 – pg.3 line 2) comprising at least one adjustable-frequency AC power source equipped with an antenna (see fig.1: 125, 145, 115; also see pg.20 lines 18-21) and comprising multiple ports linked with antenna and two adjustable-frequency AC power sources with current mirrors (see fig.8: 125 is adjustable AC power source with mirror).
     Mann further teaches that the single device comprises an antenna to emit waves and receive reflections of waves emitted by antenna, the reflections received by antenna being detected by the single electronic device (fig.1:100 is a device that emits the waves and receive reflections of the waves wherein the reflections are detected by said device 100. Device 100 is considered a “single electronic device” in the same way applicant’s invention is also considered “a single electronic device” even though applicant’s invention appears to actually comprises multiple devices within a package, e.g. c.f. applicant’s figures 3-12. Insofar as multiple devices within a package is considered a “single electronic device,” it is noted that Mann is also a “single electronic device.”).
     Mann further teaches comprising a bias tee linked between the antenna and a current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see, fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a low-impedance device for the benefit of addressing short cable run applications.
     Mann also teaches wherein the current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a low-impedance device for the benefit of addressing short cable run applications.
Mann does not expressly teach a grounded differential antenna linked to a low-impedance current amplifier.
However, the concept of a grounded differential antenna in THz domain is well-known, e.g. c.f. fig.2 and [0004, 0042] of Sherry et al. US 2014/0151561. 
It would be obvious to modify Mann by using a grounded differential antenna as taught by Sherry for the benefit of avoiding noise pickup by delivering a signal referenced at the antenna to its ground potential. 
       As to claim 8, Mann et al. teaches a method for generating and detecting (see fig.1) centimeter, submillimeter or millimeter electromagnetic waves (see claim 33, pg.1 lines 3-15, pg. 11 lines 25-35), comprising the use of a single electronic device (fig.1: 100) as generation source and as detector of the waves emitted from the source (pg. 2 lines 37 – pg.3 line 2) comprising at least one adjustable-frequency AC power source equipped with an antenna (see fig.1: 125, 145, 115; also see pg.20 lines 18-21) and comprising multiple ports linked with antenna and two adjustable-frequency AC power sources with current mirrors (see fig.8: 125 is adjustable AC power source with mirror).
     Mann further teaches that the single device comprises an antenna to emit waves and receive reflections of waves emitted by antenna, the reflections received by antenna being detected by the single electronic device (fig.1:100 is a device that emits the waves and receive reflections of the waves wherein the reflections are detected by said device 100. Device 100 is considered a “single electronic device” in the same way applicant’s invention is also considered “a single electronic device” even though applicant’s invention appears to actually comprises multiple devices within a package, e.g. c.f. applicant’s figures 3-12. Insofar as multiple devices within a package is considered a “single electronic device,” it is noted that Mann is also a “single electronic device.”).
     Mann further teaches comprising a bias tee linked between the antenna and a current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see, fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a low-impedance device for the benefit of addressing short cable run applications.      Mann also teaches wherein the current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a high-impedance device for the benefit of addressing long cable run applications.
Mann does not expressly teach a grounded differential antenna linked to a high-impedance current amplifier.
However, the concept of a grounded differential antenna in THz domain is well-known, e.g. c.f. fig.2 and [0004, 0042] of Sherry et al. US 2014/0151561. 
It would be obvious to modify Mann by using a grounded differential antenna as taught by Sherry for the benefit of avoiding noise pickup by delivering a signal referenced at the antenna to its ground potential.      Claims 9- 10 is rejected under 35 USC 103(a) as being unpatentable over Mann and Sherry, of record, and further in view of Y. Zhao et al., "A 288-ghz lens-integrated balanced triple-push source in a 65-nm cmos technology."
                   As to claim 9, Mann et al. teaches a method for generating and detecting (see fig.1) centimeter, submillimeter or millimeter electromagnetic waves (see claim 33, pg.1 lines 3-15, pg. 11 lines 25-35), comprising the use of a single electronic device (fig.1: 100) as generation source and as detector of the waves emitted from the source (pg. 2 lines 37 – pg.3 line 2) comprising at least one adjustable-frequency AC power source equipped with an antenna (see fig.1: 125, 145, 115; also see pg.20 lines 18-21) and comprising multiple ports linked with antenna and two adjustable-frequency AC power sources with current mirrors (see fig.8: 125 is adjustable AC power source with mirror).
     Mann further teaches that the single device comprises an antenna to emit waves and receive reflections of waves emitted by antenna, the reflections received by antenna being detected by the single electronic device (fig.1:100 is a device that emits the waves and receive reflections of the waves wherein the reflections are detected by said device 100. Device 100 is considered a “single electronic device” in the same way applicant’s invention is also considered “a single electronic device” even though applicant’s invention appears to actually comprises multiple devices within a package, e.g. c.f. applicant’s figures 3-12. Insofar as multiple devices within a package is considered a “single electronic device,” it is noted that Mann is also a “single electronic device.”).
     Mann further teaches comprising a bias tee linked between the antenna and a current amplifier that is itself linked to a voltage source, the output of the amplifier defining the detection output of the device (see, fig.17 and also c.f. pg.27 lines 7-17, which teaches the value of the impedance of the current amplifier integrated with the antenna linked to the source; the output of the amplifier defines the output detection for the device). 
     While it is not expressly stated if the amplifier is low or high-impedance, please N.B., the Office takes official notice that amplifiers may obviously be low or high-impedance depending on the desired application. That is, low impedance is ideal for high performance applications such as speakers or short cable runs whereas high-impedance is desired for longer cable runs ideal in various applications for public address, for instance.  
       It would be obvious to modify Mann by making the amplifier a low-impedance device for the benefit of addressing short cable run applications. Mann also teaches comprising at least one frequency source equipped with an antenna (fig.1: 125, 145, 115; also see pg.20 lines 18-21). Please N.B., harmonic oscillator of n-push type is common in the art, e.g. c.f. Y. Zhao et al., "A 288-ghz lens-integrated balanced triple-push source in a 65-nm cmos technology," in ESSCIRC, 2012 Proceedings of the, September 2012, pp. 289-292, esp. c.f. abstract, which teaches push type frequency sources in near-field applications. 
      It would be obvious to modify Mann by adopting a push type frequency source as taught by Zhao (see abstract) for the benefit of utilizing a well-known frequency source in scalable and near-field applications in solid-state circuits.  

As to claim 10, Mann teaches the system as claimed in claim 9, comprising two frequency sources of that are equipped with an antenna (fig.1: 125, 145, 115 show multiple frequency sources equipped with antenna; also see pg.20 lines 18-21). 
Mann does not expressly teach the antenna is necessarily differential.
However, the concept of a grounded differential antenna in THz domain is well-known, e.g. c.f. fig.2 and [0004, 0042] of Sherry et al. US 2014/0151561. 
It would be obvious to modify Mann by using a grounded differential antenna as taught by Sherry for the benefit of avoiding noise pickup by delivering a signal referenced at the antenna to its ground potential.         Mann and Sherry do not expressly teach the frequency source is an “N-push type” frequency source. 
However, push type frequency sources are routine in the art, e.g. c.f. Y. Zhao et al., "A 288-ghz lens-integrated balanced triple-push source in a 65-nm cmos technology," in ESSCIRC, 2012 Proceedings of the, September 2012, pp. 289-292, esp. c.f. abstract, which teaches push type frequency sources in near-field applications. 
It would be obvious to modify Mann in view of Sherry by adopting a push type frequency source as taught by Zhao (see abstract) for the benefit of utilizing a well-known frequency source in scalable and near-field applications in solid-state circuits.  
Claim 11 is rejected under 35 USC 103(a) as being unpatentable over Mann, of record, in view of Yanagihara et al. US 2011/0304498.
         As to claim 11, Mann teaches the system as claimed in claim 5.
Mann does not expressly teach frequency multiplication chains with a buffer circuit.
However, Yanagihara et al. US 2011/0304498 teaches frequency multiplication chains with a buffer circuit (esp. c.f. figs.8-9 and c.f. [0104], which teaches frequency chains integrated with buffer). 
It would be obvious for a skilled artisan to modify Mann by adopting a frequency multiplication chain with buffer circuit as taught by Yanagihara for the benefit of modulating the antenna mechanics of the system. 
Claim 12 is rejected under 35 USC 103(a) as being unpatentable over Mann, of record in view of Anderson US 6870517.
       As to claim 12, Mann teaches the system as claimed in one of claim 5. 
Mann does not expressly teach comprising one or more antennae with a beam that is able to be steered by an electrical control circuit.
However, the concept of multiple antennas with orientable beam steering by control circuit is routine (e.g. c.f. Anderson col.3 lines 1-12).
It would be obvious for a skilled artisan to modify Mann by adopting control circuit integration for the antennas as taught by Anderson for the benefit of modulating the beam steering mechanics for an orientable beam.  






Response to Remarks
The Office respectfully disagrees with Applicant’s remarks filed 7/20/22.
The Office maintains the rejection as before. Applicant still appears to be reciting a transceiver, i.e. an antenna that simultaneously transmits and receives in a single module. The Office notes that transceiver technology appears to have been widespread for several decades now, having found their way in various assortment of uses in wireless communication e.g. in cellular phone technology, which is capable of sending and receiving data, unlike a basic radio that can only receive signals. The Office therefore notes that the applicant’s invention does not appear to be patentable. 
It is the position of the Office that Applicant’s recitation of “the electronic device” is a broad, open-ended, and vague insofar as the term lacks any clear definition. Applicant does refer to “device” in the specification as components produced using 3D component integration technology. However, even this lacks a clear definition. No specific “integration technology” or level of integration, i.e. requisite degree of integration, is specified, even in the specification, let alone the claims, which comprise none of these details regarding what a “single electronic device” comprises.  The Office can find no evidence of any limitations to the specific type of integration, requisite degree of integration, packaging, etc., or even a generic shape, generic geometry, generic structure, generic structural cooperative relationship, etc. as it pertains to “the electronic device.” While Applicant appears to offer several examples of integration technology, e.g. “CMOS, VLSI, HBT,” Applicant further recites that none of these examples are limiting or defining. 3D integration is a broad term, esp. without specifying the level hierarchy, i.e. package, pad, local level, etc. No particular standard for 3D integration or the requisite degree thereof is specified by Applicant as it pertains to “the electronic device.”   
In the instant case, fig.1 of Mann shows an integrated device 100 that comprises the recited “single electronic device” insofar as device 100 is a circuit that comprises at least a diode. As mentioned above, because Applicant fails to define “single electronic device,” no particular level of integration or level of packaging or stacking, etc. are specified for “the electronic device.” In the absence of any of these definitions that may comprise “the electronic device,” a skilled artisan would reasonably consider element 100 in fig.1 of Mann as a “the electronic device” as it is shown in fig.1.   
Further, referring to fig.1 of the primary reference Mann, that the same receiver can be converted to a transmitter forms a functional structure that is both receiver and transmitter, i.e. reading upon Applicant’s recited single electronic device as generation source and as detector of the waves emitted from the source. Applicant does not currently recite any specific “source” or “detector” or structural cooperative relationship between the “source” and “detector” or recite any negative limitations obviating the structural cooperative relationship of the cited reference in which the receiver is converted to a transmitter. Still further, in Applicant’s drawings, in particular figs.3-12, it appears that the recited “single electronic device” comprises multiple devices within a package to comprise said “device”. Insofar as the recited reference fig.1 also comprises a similar design, it is considered to be “a single electronic device” as well. Please N.B., due to this, it appears “single electronic device” is vague and open-ended. Thus, for the sake of argument, even assuming the primary reference comprises the transmitter and receiver in an array (with one unit among the array shown in fig.1), said array may still be considered a “single device” in the same vein as Applicant’s “single device.” That is, Applicant has not defined “single device” to be any particular set of components within a particular IC or package or any geometry or structural cooperative relationship or arrangement thereof. Still further, Applicant’s reference to pg.4 lines 36-39 and pg.16 lines 21-29 are directed to a different embodiment of the primary reference that was not used by the Office in the claim 1 rejection (please see above). 
In summary, the Office notes Applicant may further define “the electronic device” in at least its requisite degree and level of integration at the package level, pad level, or local level, etc., and further define the “source” and “detector” in terms of their structural cooperative relationship to amend around the recited rejections.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646